DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-20 are unclear in view of applicants’ use of the transitional phrase "composed of" in claim 1 (all other claims as dependent thereon). This phrase does not have a specifically established meaning regarding the extent to which the claims are open or closed to additional elements; however, it has been interpreted as meaning either “consisting of’ or “consisting essentially of" depending on the facts of the case (see MPEP 2111.3). However, sufficient description cannot be found in the 

Claim 11 recites “a securing section (14)” followed by “the securing section (14,13)”.  It is unclear whether this is the same or can be a different securing section, since it includes the label “13”.

Claim 12 recites the limitation “especially for a windshield wiper”.  The use of “especially” extends the scope of “for a windshield wiper” as to make it unclear whether the limitation is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-10, 13-14, and 18-20 are rejected 35 U.S.C. 102(a)(1) as being anticipated by EP 472512 (herein Hazelton).
As to claims 1-3, 8-9, 13-14 and 18-20, see example D in table II showing 27 parts Vistalon 6506 (EPDM rubber, see table IV) and 10 parts EY 904.25 (ethylene vinyl acetate copolymer with 52 wt% vinyl acetate, see table IV) and 27 parts LDPE.  Thus, the total ethylene vinyl acetate copolymer in the polymer blend is about 15 wt% (10/(27+27+10).  The EPDM is present in 42 wt% (27/(27+27+10)).
As to the limitation in the preamble “for a wiper blade”, Hazelton is silent.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also see MPEP 2111.03.  Furthermore, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction". Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. In the instant case, the rubber is identical and would be capable of performing as a wiper blade.
As to claims 5 and 7, the composition can comprise butyl rubber (additional rubber) present in 20 to 70 weight percent.  See paragraph 22-23As to claim 10, the rubber comprises oil.  See examples.



Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8, 10, 12-13, 14, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,218,469 (herein Morizono) as evidenced by US 4,631,717 (herein Namikawa).
As to claims 1-2, 5, 8, 10, 12-13, 14, and 18-19, Morizono discloses vulcanized elastomer compositions comprising ethylene/olefin/diene copolymer, wherein the product is recommended to be used as a wiper blade (col. 2, line 43 through col. 4, line 25; col. 35, line 62). Example 2 discloses a vulcanized blend of 30 parts ethylene/propylene/isoprene copolymer, 70 parts hydrogenated nitrile rubber (further rubber), 40 parts carbon black (filler), and 5 parts ethylene/vinyl acetate copolymer 
As to claim 6, the nitrile rubber in example 2 can be a diene rubber such as natural rubber, isoprene rubber, styrene butadiene rubber and butadiene rubber.  See col. 3, lines 15-21.


Claim Rejections - 35 USC § 103
Claims 4 and 15-17 are rejected 35 U.S.C. 103 as being anticipated by EP 472512 (herein Hazelton).
The discussion with respect to Hazelton set-forth above is incorporated herein by reference. 
As to claim 17, the composition can comprise butyl rubber (additional rubber) present in 20 to 70 weight percent.  See paragraph 22-23.  It is well settled that where the prior art describes the components of a claimed compound or compositions in 

As to claims 4 and 15-16, Hazelton discloses that the vinyl acetate content is between 30 and 70 weight %.  See page 4, lines 10-18.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  

Claim 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0002452 (herein Lay).
As to claims 1-4, 14-16, Lay discloses a wiper rubber for a wiper blade (abstract, figures, and paragraphs 5 and 90) comprising an elastomer material (paragraph 6) comprising “a polymer blend composed of at least one ethylene-propylene-diene rubber and/or at least one ethylene-propylene rubber and at least one ethylene-vinyl acetate copolymer, wherein the polymer blend contains at least one ethylene-vinyl acetate copolymer having a vinyl acetate content within a range from ≥45% by weight to ≤85% by weight” (paragraph 6).  Also see paragraph 83 teaching a vinyl acetate from 55 to 85 wt% and the examples showing a vinyl acetate content of 60 wt%.  Wherein the polymer blend comprises 5 to 70 wt% ethylene vinyl acetate copolymer.  See paragraph 20.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, Lay recognizes that the noise reducing effect, dimensional stability and heat resistance are controlled by the amount of ethylene vinyl acetate copolymer.
As to claim 5, further different elastomer/rubber is taught.  See paragraph 56 and 49-62.
As to claims 7 and 17, the blend can comprise 5 to 60 wt% of the additional polymer/rubber.  See paragraphs 67-69.
As to claims 8, 9 and 18-20, the blend comprises 10 to 95 wt% of ethylene propylene diene rubber and/or ethylene propylene rubber.  See paragraph 20.  Again, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 10, the material further comprises filler.  See paragraph 40.
As to claim 11, the rubber has a wiper lip and a fastening (securing) section formed from the wiper rubber blend.  See paragraph 41-43.
As to claims 12-13, the rubber is utilized for and in windshield wipers, thus configured for the use.  See paragraph 1, 81, 82, and 88.
Claims 1-2, 5-6, 8, 10-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pieters et al. (US 2010/0205764) in view of Morizono et al. (US 6,218,469) as evidenced by US 4,631,717 (herein Namikawa).
As to claims 1-2, 5, 8, 10, 12-14, and 18-19, Pieters discloses a rubber material of a wiper blade comprising a blend of rubber compounds of differing polarity, wherein the first rubber may be EPDM or EPM, and the second rubber may be ethylene-vinyl acetate copolymer (EVA, also named EVM in Pieters) (abstract; [0005]-[0010]), and formation of the composition into a wiper blade having a wiper lip connected to a tilt element, connected to a fastening section ([0012]- [0013]; Figure 1). Examples 5, 6 and 8 disclose compositions comprising 30-50 wt% EVM, EPDM, additional modified EPDM, and additional HNBR in Example 8 ([0016]). The composition is then compounded with 
Morizono discloses vulcanized elastomer compositions comprising ethylene/olefin/diene copolymer, wherein the product is recommended to be used as a wiper blade (col. 2, line 43 through col. 4, line 25; col. 35, line 62). Example 2 discloses a vulcanized blend of 30 parts ethylene/propylene/isoprene copolymer, 70 parts hydrogenated nitrile rubber, 40 parts carbon black, and 5 parts ethylene/vinyl acetate copolymer (Evaflex 45X). Evaflex 45X is known to be EVA copolymer with 45 wt% vinyl acetate (see Namikawa col. 6, lines 46-51). Morizono teaches that such blends have improved heat resistance, weathering resistance, ozone resistance, oil resistance and low temperature properties.  See col. 2, lines 33-40.
It would have been obvious at the time the invention was filed to have modified the wiper of Pieters with the blend of Morizono because one would want to utilize a blend that has improved heat resistance, weathering resistance, ozone resistance, oil resistance and low temperature properties.  See col. 2, lines 33-40.
As to claim 6, the nitrile rubber in example 2 can be a diene rubber such as natural rubber, isoprene rubber, styrene butadiene rubber and butadiene rubber.  See col. 3, lines 15-21.
As to claim 11, the wiper blade of Pieters has a lip (referred to as 20) that is secured by a recesses (referred to as 18, which reads on the claimed securing section).  See paragraph 12 and figure 1.

Claim Rejections - 35 USC § 103




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MARK S KAUCHER/Primary Examiner, Art Unit 1764